250-15
                                ELECTRONIC RECORD




COA #      05-13-01496-CR                        OFFENSE:        49.04


           Deborah Aileen Johnson v. The
STYLE:     state of Texas                        COUNTY:         Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT: County Court at Law No. 5


DATE: 2/03/2015                  Publish: NO     TC CASE #:      005-84064-2012




                           IN THE COURT OF CRIMINAL APPEALS


          Deborah Aileen Johnson v. The
STYLE:    State of Texas                              CCA#:
                                                                     250-15
         APPBLL/^HT^Ss                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          Keru4*-b                                   JUDGE:

DATE:      ePyx^l^O/J'                               SIGNED:                        PC:_
JUDGE:      fiM                                       PUBLISH:                     DNP:




                                                                                    MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD